Citation Nr: 0418151	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for 
varicose veins of the left leg, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased disability evaluation for 
varicose veins of the right leg, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from April 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that assigned a 
separate evaluations of 10 percent for the veteran's varicose 
veins of the left and right legs.  The veteran has been 
represented by the Disabled American Veterans throughout this 
appeal.

A review of the record reflects that a motion to advance on 
the docket was filed in June 2004.  By letter dated in June 
2004, the Board ruled favorably on the motion to advance this 
case on the docket.  See 38 C.F.R. § 20.900 (c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

A March 2001 VA clinical note reflects that the veteran 
related his back pain to an inservice lumbar puncture.  The 
issue is referred to the RO for appropriate action.  


REMAND

The report of the November 2001 compensation examination 
reflects that the symptoms of the veteran's service-connected 
varicose veins of the left and right legs were relieved by 
compression hosiery.  In November 2002, however, the veteran 
asserted on appeal that the symptoms of his service-connected 
varicose veins of the left and right legs were no longer 
relieved by the hosiery or by elevation (see substantive 
appeal dated in November 2002).  The Board notes that the 
veteran's assertion comports with the criteria delineated in 
38 C.F.R. § 4.104, Diagnostic Code 7120, in which a higher 
rating may be satisfied if the veteran's assertion is 
medically sound.  Because the veteran contends that his 
symptoms have worsened since the last VA compensation 
examination, the Board finds that another examination is 
required to resolve the issue in the instant appeal.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (emphasis added).  

Accordingly, this case is REMANDED for the following action:  

1. The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  See also M21-1MR, Part I; 
and Fast Letter 04-04.  

2.  The RO should then contact the 
veteran and ask that he provide 
information as to all treatment of his 
varicose veins of the left and right legs 
after September 2000, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3.  The RO should then request that 
copies of all relevant VA clinical 
documentation pertaining to treatment of 
the veteran after September 2000, not 
already of record, be forwarded for 
incorporation into the claims files.  

4.  The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his varicose veins of the left and 
right legs.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

?	The examiner should identify whether 
the veteran exhibits edema, stasis 
pigmentation, eczema, ulceration, or 
subcutaneous induration.  The examiner 
should address whether compression 
hosiery or elevation of extremities 
relieves the veteran's symptoms.
?	The examiner should specifically 
comment on the impact of the veteran's 
service-connected varicose veins upon 
his industrial activities and 
employability.  The examiner should 
include a complete rationale for all 
opinions and conclusions expressed.

5.  The RO should then readjudicate the 
veteran's entitlement to increased 
disability evaluations for his varicose 
veins of the left and right legs.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


